839 So.2d 829 (2003)
Michael LINDSAY, Appellant,
v.
STATE of Florida, Appellee.
No. 4D01-3849.
District Court of Appeal of Florida, Fourth District.
March 5, 2003.
Carey Haughwout, Public Defender, and Jeffrey Anderson, Assistant Public Defender, West Palm Beach, for appellant.
Charlie Crist, Attorney General, Tallahassee, and Karen Finkle, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
We affirm the order revoking appellant's community control. Whether a defendant has violated probation or community control is a "question of fact for the trial court that will not be overturned on appeal unless there is no evidence supporting that decision." Marcano v. State, 814 So.2d 1174, 1176 (Fla. 4th DCA 2002). The trial court did not abuse its discretion in finding appellant in violation. See Davis v. State, 796 So.2d 1222, 1226 (Fla. 4th DCA 2001). This case is distinguishable from the cases cited by appellant, because appellant failed to link his mental illness to his failure to return to the Foundations program and to comply with his reporting requirements. For example, in Williams v. State, 728 So.2d 287, 288 (Fla. 2d DCA 1999), the defendant's psychiatrist confirmed that the defendant's severe depression left him "crippled," "immobilized," *830 and unable to comply with his probation.
AFFIRMED.
STEVENSON, GROSS and MAY, JJ., concur.